Citation Nr: 1435627	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral strain with degenerative arthritis and disc disease, with right lower extremity radiculopathy, currently evaluated at 40 percent.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the Veteran filed a Notice of Disagreement (NOD) with respect to the issues of entitlement to an increased rating for a lumbar spine disability, entitlement to TDIU, and entitlement to service connection for a left knee disability, the Veteran limited his appeal on his VA Form 9 dated in May 2011 to entitlement to an increased rating for a lumbar spine disability and TDIU.  Thus, the Board concludes that the issue of entitlement to service connection for a left knee disability is not currently in appellate status.

In January 2013, the Veteran testified during a Video Conference hearing before the undersigned.  

As a final matter, the Board notes that the claims file reflects that in December 2003, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Wilbert Rainey as his attorney.  However, under new regulations, agents and attorneys who commence representation on or after June 23, 2008, must file an application for accreditation with VA's Office of General Counsel and receive notice of accreditation before providing representation.  See 38 C.F.R. § 14.629(b) (2013).  The new accreditation requirements also apply to attorneys or agents who provide representation in claims in which an NOD was filed after June 23, 2008, even if the representation began before that date.  Id.  Mr. Rainey has not been accredited to represent claimants before the VA under the new regulations.  As the NOD in this case was submitted after June 23, 2008, Mr. Rainey is not authorized by VA to act as an attorney in this claim.  See February 2009 NOD.  Therefore, in June 2014, VA sent the Veteran a letter notifying him that Mr. Rainey was not accredited and could not be recognized as his representative.  This letter also informed the Veteran that he could either seek other representation or proceed without representation.  In June 2014, the Veteran responded that he wished to represent himself.  In light of the foregoing, the Board recognizes the Veteran as now proceeding pro se in this appeal.

The Virtual VA paperless claims processing system contains the transcript from the January 2013 Video Conference hearing, a VA peripheral neuropathy examination dated in May 2014, and VA treatment records dated from April 2011 to September 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement dated in September 2011, the Veteran requested that the RO obtain his Social Security Administration (SSA) disability records.  In support of his request, he included a Social Security Benefit Statement dated in 2010, which showed his benefit amounts.  In October 2011, the RO requested the Veteran's disability records from the SSA, and that same month, the SSA indicated that it did not have any medical records on file for the Veteran.  In May 2012, the RO made a formal finding on the unavailability of Social Security medical records.  However, during his January 2013 Video Conference hearing, the Veteran again indicated that he was in receipt of Social Security disability benefits for several medical conditions, to include his back.  In light of the foregoing, the RO should therefore obtain all determinations and records from the SSA pertaining to the Veteran's claim for disability benefits.

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3.   After completing the above development and any 
other action deemed necessary, readjudicate the Veteran's claims, with consideration of any additional information obtained as a result of this remand.  If any benefit is denied, a supplemental statement of the case should be provided to the Veteran after according the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



